     Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 1 of 19


                                                                    United States Courts
                                                                  Southern District of Texas
                                                                           FILED
                                                                     February 14, 2019
                                                                                
                                                                David J. Bradley, Clerk of Court


                                                     4:19mj0271




February 14, 2019
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 2 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 3 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 4 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 5 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 6 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 7 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 8 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 9 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 10 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 11 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 12 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 13 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 14 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 15 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 16 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 17 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 18 of 19
Case 4:19-mj-00271 Document 1 Filed on 02/14/19 in TXSD Page 19 of 19




                                         14th
